o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-107573-10 uil the honorable roland w burris united_states senator east adams suite springfield il attention -------------------- dear senator burris this letter responds to your inquiry dated date on behalf of your constituent ---------------------------- ----------------asked about the three-year period requirement for the first-time_homebuyer credit first-time homebuyers can take a refundable_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code the code the law defines a first-time_homebuyer as an individual who has not had an ownership_interest in a principal_residence at any time during the three-year period before the date of the purchase of the home if married both spouses must be first-time homebuyers as of the date of the purchase sec_36 of the code to qualify for the first-time_homebuyer credit an individual must meet the three-year period requirement we do not have the administrative authority to modify the statutory requirements for taking the credit ----------------included a letter from the irs that proposed to disallow his claim for a first- time homebuyer credit please note that we are not addressing that administrative action in this letter this letter provides only a general explanation of the three-year requirement of sec_36 of the code conex-107573-10 i hope this information is helpful if you have any questions please contact me or ------- -----------at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
